DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/548,505 entitled "ARTIFICIAL INTELLIGENCE AND MACHINE LEARNING N A CLUSTERING PROCESSES TO DEVELOP A UTILITY MODEL FOR ASSET LOCATION" with claims 1-7, 9, 11, and 13-19 pending.
Status of Claims
Claims 1-4, 7,  11, 13-19 have been amended and are hereby entered.
Claims 5, 6, 8-10, 12, and 20 are cancelled.
Claims 1-7, 9, 11, and 13-19 are pending and have been examined.

Response to Amendment
The amendment filed August 23, 2021 has been entered. Claims 1-7, 9, 11, and 13-19  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed February 24, 2021.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 16, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: it reads “sending the selected the desired preferences”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7,  11, 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The phrases “defining a utility model having…non-statutory signals” and “utilizing artificial intelligence…to filter the non-statutory signals” in Claims 1 and 11 introduce ambiguity and no clear description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7,  11, 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "non-statutory signals”  in Claim 1 and 11 lack boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.   Therefore the claims are rejected.
Claims 1-4, 7,  11, 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The term "block of sectors”  possesses no definite meaning in the art and no description is provided in the specification. What constitutes a block? What is a sector? How is a sector created and defined?
Claim 1 recites the limitation “ranking the non-stationary signals based upon the assigned utility score of each asset”.  There is insufficient antecedent basis for this limitation in the claim.   Therefore Claims 1-4, 7,  11, 13-19 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9, 11, and 13-19  are rejected under 35 U.S.C. 101 because transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave  are not directed to any of the statutory categories. The claims recite the terms “non-statutory signals”   that, under broadest reasonable interpretation, includes transitory signals. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Thus the entire claim presents itself as signals per se, which is not a statutory subject matter under 35 U.S.C. 101.   
 Claims 1-7, 9, 11, and 13-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-7, 9, 11, and 13-19  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“defining a utility model…”
“providing a scoring parameter…”
“select the scoring parameter to provide a rank order”
“receiving a preference criterion…”
“implementing a … preference criteria…”
“sending the selected the desired preferences…”
“select from a range of preferences to a desired preference…”
“sending … the desired preferences…”
“scoring the desired preference…”
“determining the lag distance to identify a relationship…”
“utilizing the lag distance to compile a an estimator…”
“assign a utility score”
 “creating a portfolio of non-stationary signals…”
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include,   scoring desired preferences   and ranking the preferences and assigning a utility score   and creating a portfolio of non-stationary signals  recites a commercial or financial action, principle, or practice and managing interactions between people. 
In light of the specification, the claimed non-stationary signals represent “financial assets” [Specification – Page 1].  The created portfolio, in light of the Specification, is an “investment portfolio” [Specification – Page 1].  In light of the specification, the supported embodiment is remains finance related.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “computer hardware processor”, “database”, “graphical user interface (GUI)”, “GPU”, “memory”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“clustering”, “machine learning”, “artificial intelligence”:
generally linking to the particular technology of machine learning and artificial intelligence as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: “graphic interface”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 6: “slider, a box and a range”:   insignificant extra-solution activity to the judicial exception of displaying information
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: “machine learning”:   generally linking to the particular technology of machine learning as a means to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“creating a group” 
“establishing a plurality of criteria related to events”
“selecting individual preferences”
“compiling the selected individual preferences”
“selecting a cluster …to evaluate”
“establish a cluster”
“analyze the spatial-temporal relationship of the scoring parameter”
“formatting a time-based cluster”
“generate a real-time series…by formatting an estimator”
“linking the real-time clustering procedure to the … utility function”
“determining the lag distance to identify a relationship”
“utilizing the lag distance to compile an individualized utility function”
“sorting …. based upon the results of the individualized utility function”
“defining a utility model…”
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include,   selecting individual preferences  and compiling the selected individual preferences     recites a commercial or financial action, principle, or practice and managing interactions between people. 
In light of the specification, the claimed non-stationary signals represent “financial assets” [Specification – Page 1].  The selected preferences, in light of the Specification,    “would be very useful and essential to investment decision-making and the practice of diversification” [Specification – Page 1].  In light of the specification, the supported embodiment is remains finance related.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer”, “computer hardware processor”, “database”, “graphical user interface (GUI)”, “GPU”, “memory”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“clustering”, “machine learning”, “artificial intelligence”:
generally linking to the particular technology of machine learning and artificial intelligence as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: “specialized electric circuits”:   generally linking to circuit technology as a means to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-7, 9, 11, and 13-19  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, and 13-19   are rejected under 35 U.S.C. 103 as being unpatentable over Damschroder (“DIVERSIFICATION MEASUREMENT AND ANALYSIS SYSTEM”, U.S. Publication Number: 20090292648 A1), in view of Anil (“REFINING LABELING OF TIME-ASSOCIATED DATA”, U.S. Publication Number: 20190114546 A1),in view of Allison (“SYSTEM FOR FINANCIAL PLANNING”, U.S. Patent Number: 7577597 B1),in view of Waelbroeck (“METHODS AND SYSTEMS RELATED TO SECURITIES TRADING”, U.S. Patent Number: 8296221 B1)















Regarding Claim 1, 
Damschroder teaches,
a computer implemented analytical method to develop a platform for optimizing the selection and application of a utility model for asset allocation comprising:
(Damschroder [0084] process executed on a computer system;
Damschroder [0004] Diversification is thus left as an inconsistent and qualitatively applied analysis technique and is used implicitly in traditional optimization techniques as a risk mitigating control.
Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.
Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine
Damschroder [0029]   Classification schemas may be economic … valuation models
Damschroder [0045]  parameters required to model the data
Damschroder [0075]  In this model, when all assets share a perfect 1 correlation)
	using at least a first computer hardware processor 
(Damschroder [0155] executed on a computer processor)
configured to rapidly manipulate and alter memory 
(Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
to perform an optimizing selection application by:
(Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.)
	establishing a database for storing a plurality of preference criteria, a plurality of selected desired parameters and a plurality of storing parameters a plurality of scoring parameters;;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings
Damschroder [0107]  the system utilizes relational databases, such as, e.g., employing a relational database management system to create, update and/or administer a relational database. 
Damschroder [0220]  The verb “retrieve” (and the various forms thereof) when used in the context of data should be understood to mean reading the data “retrieved” from a location in which that data is stored, including for example a database (40). Database may be understood to refer to an organized collection of data.
Damschroder [0040] Such time series values may depict a score)
	defining   a utility model having a plurality of non-statutory signals … and providing a scoring parameter for a selected time …. in a machine readable format which can be evaluated by the utility model;
(Damschroder [0029]   Classification schemas may be economic sectors, industries, valuation models
Damschroder [0045]  parameters required to model the data
Damschroder [0079] Model the data 
Damschroder [0080] efficient electronic transmission
Damschroder [0075]  In this model, when all assets share a perfect 1 correlation
Damschroder  [0040]   Such time series values may depict a score
Damschroder [0020]  at time t
Damschroder [0170] output is stored in a computer readable media 
Damschroder [0107] within the database or file 
Damschroder [0108] Data in the system may originate in a flat file, database, random access memory, XML file or similarly formatted conduit. 
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
	receiving a preference criterion  from a user using graphical user interface (GUI) implementing a first preference criteria, a second preference criteria and a third preference criteria;
(Damschroder [0178] Vectors are mapped by equating the direction from the origin. Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0219] an investor may input asset data to create a portfolio. This may be achieved in a variety of ways including for example using an input device (20) having a user interface. An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system. However, any suitable user interface may be used that allows a user to input assets into a portfolio.
Damschroder [Claim 1] (ii) weights each of the plurality of assets within the portfolio according to an investment value allocated to each of said assets;
Damschroder [0231]  Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level)
	executing an algorithm to select from a range of preferences to a desired preference from the first preference from the first preference criteria, the second preference criteria and a desired preference for the third preference criteria;
(Damschroder [0147] Confidence intervals can be determined by investor input using machine interface devices such as keyboards and pointing device. CI may also be given by another system, or omitted for certain embodiments not requiring the single KLD value.
Damschroder [0146] FIG. 16 shows various confidence levels associated with a KL energy spectrum. The confidence interval of 90% corresponds to 16 dimensions. CI=95% corresponds to 22 dimensions. CI=99% corresponds to 31 Dimensions. Finally CI=99.5% corresponds to 36 dimensions.
Damschroder [0219] As shown in FIG. 17, an investor may input asset data to create a portfolio
Damschroder [0222] asset weightings may be inputted using for example an input device (20) that may or may not be the same as the device used to create the portfolio.
Damschroder [0143] The size of each matrix may be a function of the number of investor-selected assets to be modeled.
Damschroder [0167]  calculation algorithms executed on computer processors interpret the data
Damschroder [0115] SVD algorithm extracts only orientation information 
Damschroder [0231]  an investor could designate a certain quantity of assets to invest in....With such a criteria in place, the iterative search feature described in the prior paragraph may also be looped ...if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level  
Examiner notes the prior art allows an investor to selecting from a range of preferences such as "confidence intervals", "asset weightings", "number of investor-selected assets to be modeled", "asset data", etc. )
	sending the selected the desired preferences from the first preference criteria, the second preference criteria and the third preference criteria 
(Damschroder [0172] In one embodiment, a calculation is executed on a computer processor that accepts the output of the KL energy spectrum as well as accepts the CI.
Damschroder [0216] wherein system (10) includes an input device (20) in communication with a processor (30).)
to the database;
(Damschroder [0107]  the system utilizes relational databases, such as, e.g., employing a relational database management system to create, update and/or administer a relational database.)
	generating a sector of non-stationary signals from the utility model by scoring the desired preference from the first preference criteria, the second preference criteria and the third preference criteria
(Damschroder [0040] Such time series values may depict a score, price, return value, simulated value, statistic or ratio. 
Damschroder [0145] The rank selection can also be determined by examining the derivates of the relationship measures....The rank selection can also be determined by examining the derivates of the relationship measures.
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
 consistent with the scoring parameter of the non-stationary signal;
(Damschroder  [0040]  Normally, relationships of assets are given by statistical measures....In addition to the conventional measures of relationship above, for simplicity, the definition is extended to include conventional time series. Such time series values may depict a score
Damschroder [0112] The collection of assets for a portfolio may stem from other systems such as a portfolio accounting system
Damschroder [0220] Database may be understood to refer to an organized collection of data.
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
	a second computer hardware processor 
(Damschroder [0167] executed on computer processors
Damschroder [0106] Client computers may contain, in some embodiments, browser or similar software that can access the diversification metrics and embodiments.)
of the non-stationary signals within a sector to cluster the non-stationary signals based scoring parameter of the non- stationary signal over a selected time period;
(Damschroder [0029]  the classification of an asset such as depicting the sector or asset class assigned to portfolio assets. 
Damschroder [0145] Note that this definition may utilize making a selection of rank. Rank selection processes can be made by arbitrary methods, such as 90%, 95% or 99%, representing popular confidence intervals used in statistics and some risk measurements. The rank selection can also be determined by examining the derivates of the relationship measures
Damschroder [0144] time series data;
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
formatting a time-based cluster for a selected time period;	
(Damschroder [0013]  view the portfolio over time
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification.)
time-series based clustering procedure to the utility function to use and contextualize the utility functions 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t
Damschroder  [0178]  Vector lengths are given by an investor defined utility function.
Damschroder  [0229] The process may also be adapted by multiplying the assets by a utility function.)
to establish a block of sectors of non-stationary signals correlating to one or more non-stationary signals;
(Damschroder [0007] relationships, traditionally co-variances or correlations, measure a unique relationship 
Damschroder [0080] efficient electronic transmission
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
 an estimator utility function parameters using a machine learning function information…. to estimate … filter function based upon the selected desired preferences from the first preference, the second preference criteria and the third preference criteria 
(Damschroder [0040] measurements or estimations may be substituted
Damschroder [0112] results of sorts and filters
Damschroder [0178] Vector lengths are given by an investor defined utility function.
Damschroder [0229] The process may also be adapted by multiplying the assets by a utility function.)
Damschroder does not teach consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising; utilizing machine learning and artificial intelligence to form a utility function; and artificial intelligence; a second utility function; formatting a filter utility function within the GPU; passing the time-based cluster through the filter utility function to assign a utility score to each of the non-stationary signals; ranking the assets based upon the assigned utility score of each asset; comparing the ranked assets to a utility score established for an individual; and creating a portfolio of non-stationary signals  non-stationary signals that satisfy the utilizing score over the selected time period; utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile; over the selected time;
Anil teaches,
consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising:
(Anil [0012]  the method 100 may be executed by a GPU (graphics processing unit)
Anil [0034] may also be connected to a local memory comprising a number of memory devices 204. In an embodiment, the local memory may comprise a number of dynamic random access memory (DRAM) devices. 
Anil [0006]  a general processing cluster within the parallel processing unit 
Anil [0089] An application writes model data for a scene (i.e., a collection of vertices and attributes) to a memory such as a system memory or memory 204.
Anil [0109] a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
utilizing machine learning and artificial intelligence to form a utility function;
(Anil [0033] configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
and artificial intelligence 
(Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
a second utility function
(Anil [0061] so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
formatting a filter utility function within the GPU;
(Anil [0012] For example, the method 100 may be executed by a GPU (graphics processing unit), CPU (central processing unit), or any processor capable of performing parallel path space filtering by hashing.
Anil [0074] Systems with multiple GPUs and CPUs are used in a variety of industries as developers expose and leverage more parallelism in applications such as artificial intelligence computing. 
[0116] a series of filters to detect/correct/post-process the previous predictions
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.
Anil [0061] so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
Anil does not teach passing the time-based cluster through the filter utility function to assign a utility score to each of the non-stationary signals; ranking the non-stationary signals based upon the assigned utility score of each non-stationary signals; comparing the ranked assets to a utility score established for an individual; and creating a portfolio of non-stationary signals  non-stationary signals that satisfy the utilizing score over the selected time period; utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile; over the selected time;
Allison teaches,
 passing the time-based cluster through the filter utility function to assign a utility score;
(Allison [Col 2, Line 39] FIGS. 6A, 6B, and 6C illustrate single utility functions.
Allison [Col 2, Lines 45-47] FIG. 10 illustrates the measures and utility score calculated from a number of Monte Carlo simulations for a single financial strategy. 
Allison [Col 2, Line 39] single utility functions.
Allison [Col 11, Line 11] multi-utility function 
Allison [Col 3, Line 51-54] via a network for transmitting or receiving information between the computers )
ranking the non-stationary signals based upon the assigned utility score of each asset;
(Allison [Col 24, Lines 2-6] the financial strategies are ranked, and at least one financial strategy is selected.  The utility scores and attribute measures for each financial strategy are passed from block 8 to block 9. The financial strategies are ranked based on the utility scores of the financial strategies.
Allison [Col 3, Lines 51-54] computers connected together via a network for transmitting or receiving information between the computers)
comparing the ranked non-stationary signals to a utility score established for an individual; creating a portfolio of non-stationary signals  non-stationary signals that satisfy the utilizing score over the selected time period.	
(Allison [Col 24, Lines 5-10] The financial strategies are ranked based on the utility scores of the financial strategies. The financial strategy having the highest utility score is selected as the overall best financial strategy for the investor. Alternatively, two or more of the top ranked financial strategies are selected as the overall best financial strategies for the investor.
Allison [Col 3, Lines 51-54] computers connected together via a network for transmitting or receiving information between the computers)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach utilizing a real-time; linking the real-time; in real-time; determining the lag distance to identify a relationship to the sector of the selected time;	utilizing the lag distance to compile;  over the selected time;
Waelbroeck teaches,
utilizing a real-time; linking the real-time; in real-time;
(Waelbroeck [Fig 33-E] "Switching Matrix displays real-time strategies"
Waelbroeck [Fig 85-C, Element 2882] "real-time feedback"
Waelbroeck  [Col 148, Lines 33-34] real-time research and data analysis 
Waelbroeck [Col 19, Lines 52-58] display real-time performance attributes...real-time performance charting)
determining the lag distance to identify a relationship to the sector of the selected time;	utilizing the lag distance to compile;  over the selected time;
(Waelbroeck [Col 201, Lines 17-21] only one indicator variable for lagged event is defined when a constant is included in the model. As for interaction with associated quantity, only two lagged indicator variables can be identified.
Waelbroeck [Col 135, Lines 46-49] Rather, he could rely on the subject system's real time selection and management mechanisms to choose and then switch between a set of third party algorithms as the order parameters and market conditions evolve over time.)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 2, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 1 as described earlier.
Damschroder teaches,
 comprising the step of filtering the non-stationary signals to interactively adding or drop non-stationary signals from the portfolio to optimize the global risk and return. 
(Damschroder [0112] The collection of assets for a portfolio may stem from other systems such as a portfolio accounting system, broker dealer inventories, outputs of portfolio optimization or asset allocation programs, results of sorts and filters, index components, or other system collectively generating a portfolio.
Damschroder [0163] Such techniques can also be a conditional filter, based on the measurement, trend, value, or derivative of one or more economic variables. For example, it could be desirable to measurement diversification for a portfolio during periods of historically high inflation rates. In such case, relationship data could be filtered to those periods of history specifically matching the filter.
Damschroder [0122] As an alternative embodiment, step 4 may be replaced with an optimization process in which the array of asset weights were variables and the assets are moved within the vector space in a manner to engendering to minimize or maximize a fitness function, such as maximizing the dimensionality.
Damschroder [0219]  An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system.
Damschroder [0007] relationships, traditionally co-variances or correlations, measure a unique relationship 
Damschroder [0080]  speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
Regarding Claim 3, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 2 as described earlier.
Damschroder teaches,
   comprising a first filtering of the non-stationary signals to interactively add or drop non-stationary signals from the portfolio involves selecting only the highest predetermining scoring non-stationary signals.
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level by summing the energy levels of the assets from largest to smallest or smallest allocation weight to largest weight until the designated diversification measurement was ascertained.
Damschroder [0112]  results of sorts and filters
Damschroder [0219]  An exemplary user interface may be understood to refer to one or more tools which allows a user to interact with an automated system.
Damschroder [0007] relationships, traditionally co-variances or correlations, measure a unique relationship 
Damschroder [0080]  speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
Regarding Claim 4, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 3 as described earlier.
Damschroder, Anil, and Allison do not teach further comprising a second filtering of the non-stationary signals to select a range of non-stationary signals having the highest predetermined score and lowest predetermined score.
Waelbroeck teaches,
further comprising a second filtering of the assets to select a range of assets having the highest predetermined score and lowest predetermined score.
(Waelbroeck [Col 133, Line 61 to Col 134, Line 65]: 

    PNG
    media_image1.png
    167
    429
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    902
    440
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    446
    media_image3.png
    Greyscale


)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 7, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 4 as described earlier.
Damschroder  teaches,
wherein the first preference criteria measures risk reduction, 
(Damschroder [0028] The IPC is thus a measure of diversification against risks such as systemic risk but fails to account for other risks such as security risk, concentration risk and model risk.)
the second criteria measures return 
(Damschroder [0040] Such time series values may depict ... return value)
and the third criteria measures suitability.
(Damschroder [0130] Correlation may be the preferred relationship measure;)
  Regarding Claim 11, 
Damschroder  teaches,
  utilizing at least a first computer hardware processor, said hardware processor including a data storage, 
(Damschroder  [0155] executed on a computer processor 
Damschroder [0105]   digital data storage (e.g., hard drives, etc.);)
to execute, rapidly manipulate and alter memory to perform an optimizing selection and application application;
(Damschroder [0004] Diversification is thus left as an inconsistent and qualitatively applied analysis technique and is used implicitly in traditional optimization techniques as a risk mitigating control.
Damschroder [0014] Distilling portfolio diversification to one singular value is thus desirable to aid in investment analysis and selection, optimization, attribution and presentation of portfolios and assets.
Damschroder [0012] Diversification has been primarily measured as to the number of assets held and to a lesser extent the largest allocations among those assets.
Damschroder [0039] Portfolios may consist of assets that have allocation potential, but have no allocation. This scenario occurs when considering an asset's allocation. 
Damschroder [0178] Correlations of assets are mapped to cosines of the vectors. Vector lengths are given by an investor defined utility function.
Damschroder [0155] Conditioning systems typically represent stored routines executed on a computer processor that apply to measurement inputs and outputs.
Damschroder [0169]  the inputs are obtained from a computer random access memory and a computer processor executes a routine)
creating a group of non-stationary signals in the data storage;
(Damschroder [0105]   digital data storage (e.g., hard drives, etc.); 
Damschroder [Abstract]   portfolio of assets
Damschroder [0080]  speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
establishing a plurality of criteria related to events;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings
Damschroder [0116] when the set of asset vectors in P are weighted the geometry of P changes in such a way that the KL dimension is altered by giving preference to particular directions in the ambient space)
selecting individual non-stationary signals from the clusters of non-stationary signals;
(Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. However, cluster analysis fails to distill portfolio diversification to a singular value that may then be used to aid in the relative analysis of portfolios.)
compiling the selected individual preferences;
(Damschroder [0231] Additionally if the investor selected a preference for more or less quantity of holdings then they could arrive at the diversification level by summing the energy levels of the assets from largest to smallest or smallest allocation weight to largest weight until the designated diversification measurement was ascertained.)
selecting a cluster of non-stationary signals to evaluate;
(Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. However, cluster analysis fails to distill portfolio diversification to a singular value that may then be used to aid in the relative analysis of portfolios.)
creating an individualized utility function linked to the selected individual preferences;
(Damschroder  [0178] Vector lengths are given by an investor defined utility function.)
a second computer hardware processor 
(Damschroder [0167] executed on computer processors
Damschroder [0106] Client computers may contain, in some embodiments, browser or similar software that can access the diversification metrics and embodiments.)
of the non-stationary signals within a sector to cluster the non-stationary signals based scoring parameter of the non- stationary signal over a selected time period;
(Damschroder [0029]  the classification of an asset such as depicting the sector or asset class assigned to portfolio assets. 
Damschroder [0145] Note that this definition may utilize making a selection of rank. Rank selection processes can be made by arbitrary methods, such as 90%, 95% or 99%, representing popular confidence intervals used in statistics and some risk measurements. The rank selection can also be determined by examining the derivates of the relationship measures
Damschroder [0144] time series data;
Damschroder [0080] speech recognition
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
formatting a time-based cluster for a selected time period; 
to the Markov Chain 
(Damschroder [0071] Markov chains)
….to use and contextualize the utility functions 
(Damschroder [0071] an input (time series, weight, relationship measure or confidence interval) or an output (visualization, metric, series of metrics or an entire database.)
Damschroder [0014] Cluster analysis has some useful applications to help analyze diversification. 
Damschroder  [0020] Wi,t is the weight of the ith stock in the portfolio at time t
Damschroder  [0178]  Vector lengths are given by an investor defined utility function.
Damschroder  [0229] The process may also be adapted by multiplying the assets by a utility function.)
and sorting the non-stationary signals based upon the results of the individualized utility function.
(Damschroder [0124] results of sorts and filters
Damschroder [0165] Periods may correspond to other variables besides time, such as probability, or similar sort order.
Damschroder [0229] Assets are then arranged by how they affect the overall dimension. This process can be readily adapted to account for asset weighted by multiplying the asset by the weight in the manner described in step 2. The process may also be adapted by multiplying the assets by a utility function)
Damschroder does not teach consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising; utilizing machine learning and artificial intelligence;     displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of non-stationary signals;  selecting individual preferences using the slider;  utilizing a real-time ; running real-time clustering utilizing machine learning techniques to establish a cluster of non-stationery signals having a time dependency on a selected time period, the machine learning techniques analyze the spatial-temporal relationship of the scoring parameter; utilizing artificial intelligence to generate a real-time series based on clustering procedure by formatting an estimator utility function to filter the non-statutory signals in the time-based cluster particularly for the selected time period by creating an algorithm to estimating the scoring parameter of the non-stationary signals in the time based cluster having a true-dependency based on the selected time period; linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Anil teaches,
consisting of a GPU configured to rapidly manipulate and alter memory for clustering the sector to create the platform comprising:
(Anil [0012]  the method 100 may be executed by a GPU (graphics processing unit)
Anil [0034] may also be connected to a local memory comprising a number of memory devices 204. In an embodiment, the local memory may comprise a number of dynamic random access memory (DRAM) devices. 
Anil [0006]  a general processing cluster within the parallel processing unit 
Anil [0089] An application writes model data for a scene (i.e., a collection of vertices and attributes) to a memory such as a system memory or memory 204.
Anil [0109] a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.)
utilizing machine learning techniques to establish a cluster of non-stationery signals having a time dependency on a selected time period, the machine learning techniques analyze the spatial-temporal relationship
(Anil [0109] delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0053]  Reliability is especially important in large-scale cluster computing environments 
Anil [0107]  identifying and classifying different types of ... human speech in real-time.
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
utilizing artificial intelligence to generate a real-time series based on clustering procedure by formatting an estimator utility function to filter the non-statutory signals in the time-based cluster particularly for the selected time period by creating an algorithm … of the non-stationary signals in the time based cluster having a true-dependency based on the selected time period; 
 (Anil [0033] configured to accelerate thousands of High Performance Computing (HPC), data center, and machine learning applications. 
Anil [0109]  the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0061] The programming model supports clean composition across software boundaries, so that libraries and utility functions can synchronize safely within their local context without having to make assumptions about convergence.
Anil [0074]  expose and leverage more parallelism in applications such as artificial intelligence computing.
Anil [0109] the PPU 200 is a computing platform capable of delivering performance required for deep neural network-based artificial intelligence and machine learning applications.
Anil [0053] in large-scale cluster computing environments 
Anil [0116]  any model suitable for time-series regression
Anil [0140] output an estimate on what the true measurement should be
Anil [0136] the filter sizes of the convolutional neural network 
Anil [0107]  the DNN can be deployed and used to identify and classify objects or patterns in....translating human speech in real-time.
Examiner notes that "Speech can be considered to be a form of non-stationary signals", see Difference Between Stationary and Non-Stationary Signals (With Table). Thus the prior art system supports non-stationary signals )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
Anil does not teach Monte Carlo utility function; Monte Carlo utility function; displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences;  selecting individual preferences using the slider; utilizing a real-time ; running real-time clustering; of the scoring parameter ; estimating the scoring parameter ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Allison teaches,
of the scoring parameter ; estimating the scoring parameter
(Allison [Col 2, Line 45] measures and utility score calculated
Allison [Col 2, Lines 48-49]  determining utility scores
Allison [Col 18, Line 47]  obtain a utility score for each of the financial strategies)
Monte Carlo utility function; Monte Carlo utility function
(Allison [Col 6, Line 15] Monte Carlo simulations, which are discussed below
Allison [Col 11, Line 52-53] a single utility function (SUF) is determined for each attribute.)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  utilizing a real-time ;linking the real-time ;in real-time;  determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile… an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
Waelbroeck teaches,
running real-time clustering ; 
(Waelbroeck [Col 18, Lines 11-12]  based on a clustering of aggregate metrics
Waelbroeck [Col 4, Line 34]  generate this alpha profile in real-time)
displaying on a graphic user interface (GUI) a plurality of sliders to represent preselected individual preferences for the blocks of assets;  selecting individual preferences using the slider;  
(Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list. 
Waelbroeck  [Col 119, Lines 44-49] The purpose of the Pipeline algorithm is to allow users to initiate a strategy which will place block orders on the Pipeline trading system when certain conditions are met. For example, a user can indicate specific prices or price ranges when he would want to place or cancel a block order on Pipeline.)
utilizing a real-time ;linking the real-time ;in real-time; 
(Waelbroeck [Fig 33-E] "Switching Matrix displays real-time strategies"
Waelbroeck [Fig 85-C, Element 2882] "real-time feedback"
Waelbroeck  [Col 148, Lines 33-34] real-time research and data analysis 
Waelbroeck [Col 19, Lines 52-58] display real-time performance attributes...real-time performance charting)
 determining the lag distance to identify a relationship to the sector of the selected time; utilizing the lag distance to compile
(Waelbroeck [Col 201, Lines 17-21] only one indicator variable for lagged event is defined when a constant is included in the model. As for interaction with associated quantity, only two lagged indicator variables can be identified.
Waelbroeck [Col 135, Lines 46-49] Rather, he could rely on the subject system's real time selection and management mechanisms to choose and then switch between a set of third party algorithms as the order parameters and market conditions evolve over time.)
an individualized utility function on the cluster of assets by passing the selected cluster of assets through the individualized utility function;
(Waelbroeck [Col 107, Lines 60-67] In most cases, recognizing heterogeneity in the order flow is an important step. Clusters that exhibit similar characteristics should be identified and analyzed separately so that the estimates of their respective components of implementation shortfall can be more informative. This clustering can be done in consultation with a trader or portfolio manager, using fields in the data such as urgency instructions if available, or inferred from the data
 Waelbroeck [Col 43, Line 10] The utility function depends on the realized prices)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
  Regarding Claim 13, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder and Anil do not teach further wherein the utility of sliders is utilized to select a first preference, a second preference and a third preference.
 Waelbroeck teaches,
further wherein the utility of sliders is utilized to select a first preference, a second preference and a third preference.
(Waelbroeck [Col 7, Lines 28-37] In one or more exemplary embodiments: (1) the data sufficient to describe the one or more components of execution costs is received by a user terminal and displayed via a graphical user interface; (2) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows values of one or more of the components; (3) the graphical user interface displays the data sufficient to describe the one or more components of execution costs in a format that shows relative values of two or more of the components; 
Waelbroeck [Col 193, Lines 17-22] After the user drops the “market context” icon onto the reference cell (in our case IBM) in the watch-list, the reference cell expands while the surrounding cells in the list simultaneously slide and shrink to accommodate the expansion of the reference cell without impacting the specific order or arrangement of the watch list.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Claim 14 is rejected on the same basis as Claim 7.
Claim 15 is rejected on the same basis as Claim 2.
Claim 16 is rejected on the same basis as Claim 3.
Claim 17 is rejected on the same basis as Claim 4.
  Regarding Claim 18, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder  teaches,
utilizing the individualized utility function on the second cluster of assets and sorting the second cluster of assets based on the results of the second cluster of assets.
(Damschroder [0124] results of sorts and filters
Damschroder [0165] Periods may correspond to other variables besides time, such as probability, or similar sort order.
Damschroder [0229] Assets are then arranged by how they affect the overall dimension. This process can be readily adapted to account for asset weighted by multiplying the asset by the weight in the manner described in step 2. The process may also be adapted by multiplying the assets by a utility function)
Damschroder  and Anil do not teach further comprising the further steps of selecting a second cluster of assets to analyze; creating a second utility function linked to the selected individual preferences; 
Allison teaches,
creating a second utility function linked to the selected individual preferences
(Allison [Col 11, Lines 52-53] a single utility function (SUF) is determined for each attribute. A SUF is expressed as a utility curve.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
Allison does not teach further comprising the further steps of selecting a second cluster of assets to analyze;
Waelbroeck teaches,
further comprising the further steps of selecting a second cluster of assets to analyze;
(Waelbroeck [Col 108, Lines 5-6] FIG. 40 displays an alpha loss profile for two clusters in the order flow of an institutional client)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Regarding Claim 19, 
Damschroder, Anil, Allison, and Waelbroeck teach the analytical method of Claim 11 as described earlier.
Damschroder  does not teach wherein the steps are performed on specialized electric circuits.
Anil teaches,
wherein the steps are performed on specialized electric circuits.
(Anil [0102] The API provides an abstraction for a programmer that lets a programmer utilize specialized graphics hardware, such as the PPU 200)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
 
Response to Remarks
Applicant's arguments filed on August 23, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The claimed invention is focused on how to filter non-stationary signals that change over time, in real-time. The invention creates a specific utility model to filter the non-stationary signals for a selected time period. Compensation is time sensitive because the non-stationary signals change dynamically over time..  "
Examiner responds:
Broadening the amended claims, while clever, remains insufficient to overcome the abstract idea designation.
These limitations clearly relate to managing transactions/interactions between client and investment service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include,   scoring desired preferences   and ranking the preferences and assigning a utility score   and creating a portfolio of non-stationary signals  recites a commercial or financial action, principle, or practice and managing interactions between people. 
In light of the specification, the claimed non-stationary signals represent “financial assets” [Specification – Page 1].  The created portfolio, in light of the Specification, is an “investment portfolio” [Specification – Page 1].  In light of the specification, the supported embodiment is remains finance related.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).

The Applicant states:
“Here, the additional elements do not amount to more than merely instructing that the abstract idea of managing transactions between a client and investment service provider. DDR Holdings, LLC v. Hotel.com L.P., 773 F.3d 1245, 1259 (Fed. Cir. 2014). First, in DDR Holdings, the claims at issue here specify how to perform more than general instructions, but rather specific steps (and implementations to perform the steps) to overcome the problem of filtering non- stationary signals through implementing specific machine learning techniques, artificial intelligence filtering and estimator utility functions. 773 F.3d at 1258; 113 USPQ2d at 1106. In BASCOM, the court determined that the claimed combination of limitations did not simply recite an instruction to apply the abstract idea of filtering content on the Internet. BASCOM Global Internet Servs. v. A T& TMobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Instead, the claim recited a "technology based solution" of filtering content on the Internet that overcome the disadvantages ofprior art filtering systems…. Finally, in Thales Visionix, the particular configuration of inertial sensors and the particular method of using the raw data from the sensors was more than simply applying a law of nature...  "
Examiner responds:
In DDR Holdings, LLC v. Hotels.com, L.P..,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after clicking on an advertisement and activating a hyperlink." Summarily, the Court found the invention yielded unexpected results, greatly departing from conventional technologies at the time.
The Applicant’s invention does not yield unexpected results. In the absence of unexpected results, changes or alteration of sequence does not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
Applicant's fact pattern differs from BASCOM in which generic additional elements  (filtering tool, controlled access network accounts, a local client computer to  generate network  access requests for the  controlled access network  accounts, an Internet  computer  network,  and  a  remote  ISP  server  coupled to the  client  computer,  and the Internet computer network) were utilized in an unconventional and non‐generic combination. At the time, filter tools were only placed on end-user client computers (for custom filtering) or ISP server (for blanket filtering). The proposed invention placed “the installation of a filtering tool at a specific location (ISP server), remote from the end‐users, with customizable filtering features specific to each end user.”  The Federal Circuit claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server.”   
In the Applicant’s invention, the utilization and transformation of inputs and outputs remains common practice. So no generic additional element is  utilized in a unique manner. Therefore, there is no improvement in the technology of machine learning.
Similarly in Thales Visionix, Inc. v. United States, the “patent claims provide a method that eliminates many ‘complications’ inherent in previous solutions for determining position and orientation of an object on a moving platform. …. Because the motion of a moving platform like a plane ‘is more dynamic and unpredictable than the earth’s rotation,’ a traditional system (which measured inertial data with respect to the earth) had difficulty accurately calculating inertial data of an object on a moving platform. … this combination of sensor placement and calculation based on a different reference frame mitigates errors by eliminating inertial calculations with respect to the earth…. The system is also beneficially self-contained: it requires no external information about the orientation or position of the platform…. the claims are directed to systems and methods that use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame….. the application of physics create an improved technique for measuring movement of an object on a moving platform…. the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed.
Again,  the Applicant’s invention, the utilization and transformation of inputs and outputs remains common practice. So no non-conventional arrangement or configuration exists. Therefore, there is no improvement in the technology of machine learning.
The additional elements, such as machine learning and artificial intelligence   is	merely applying those technologies  as  tools to perform an abstract idea. The focus of the claims is not on such an improvement in computers, machine learning, or artificial intelligence as tools, but on certain independently abstract ideas that use computers, machine learning, and artificial intelligence as tools.
The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
 Therefore, the rejection under  35 USC § 101 remains.


Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new nor additional prior art. 
The Applicant states:
“The Office lists the various claim elements, and identifies the elements in the various prior  
art references without specifying how one of ordinary skill in the art would be motivated to combine the references.  It is proper to combine prior art references in an attempt to establish obviousness only if there is a motivation to the references that could be made and that, if made.”

Examiner responds:
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the data labeling teachings of Anil for  “creating and refining labeled data for training deep learning implementations including time series applications.” (Anil [0002]) ….configured to accelerate numerous deep learning systems and applications including….financial modeling” (Anil [0033])  The modification would have been obvious, because it is merely applying a known technique (i.e. deep learning implementations including time series analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “time-consuming, resource-intensive, and complicated” Anil [0003])
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the financial planning teachings of Allison that  “determines an outcome for each of a plurality of financial strategies and selects at least one of the financial strategies to meet the financial goals using a software-implemented decision analysis and the outcomes for the financial strategies.” (Allison [Abstract])  The modification would have been obvious, because it is merely applying a known technique (i.e. financial decision analysis) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e. overcome the limitations of existing systems that are “to automate the process of analyzing the assets of the investor, considering the financial goals of the investor, and recommending at least one financial strategy to the investor. Further, there exists a need for the investor to have the ability to obtain such a recommendation without the intervention of a financial counselor. Moreover, there exists a need to reduce the cost to the investor of obtaining such advice” Allison [Col 1, Lines 34-41])
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portfolio diversification teachings of Damschroder to incorporate the securities trading decision-making teachings of Waelbroeck for  “a customized, interpretive and dynamic analysis that can analyze and decompose past trades.” (Waelbroeck [Col 3, Lines 55-57])  The modification would have been obvious, because it is merely applying a known technique (i.e. the securities trading decision-making) to a known concept (i.e. portfolio diversification) ready for improvement to yield predictable result (i.e.   “change traditional transaction cost analysis from a static, backward-looking and generic benchmark comparison to a customized, interpretive and dynamic analysis that can analyze and decompose past trades in a way that reflects the range of variables that drive execution outcomes, educate traders as to how their decisions impacted execution outcome, offer specific guidance on how past trades and/or past trade-related decisions could have been improved, and, in some embodiments, using this analysis can either suggest or assign optimal trading strategies for new orders” Waelbroeck [Col 3, Lines 54-63])
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied





























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robinson (“AUTOMATED PORTFOLIO SELECTION SYSTEM”, U.S. Patent Number: 6484152 B1) proposes automatically selecting a securities portfolio from a plurality of securities includes selecting investment characteristics and investment limits considered important for investment objectives
Adams (“SYSTEMS AND METHODS FOR MULTI-TASK BAYESIAN OPTIMIZATION”, U.S. Patent: 9858529 B2) proposes performing optimization using a plurality of objective functions associated with a respective plurality of tasks.
Renshaw  (“RISK FACTOR SPLITTING”, U.S. Publication Number: 20160086278 A1) proposes identifying particular exposures or bets that appear to be opportune to be increased or reduced, the overall performance of the portfolio can potentially be improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697